Fourth Court of Appeals
                                  San Antonio, Texas
                                            May 6, 2019

                                      No. 04-18-00715-CV

                                     Kenneth J. THOMAS,
                                          Appellant

                                                v.

                                  ARRIBA APARTMENTS,
                                        Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2018CV04988
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER

Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice


         Appellee has filed a motion to dismiss this appeal, arguing the appeal is moot because it
is from a forcible detainer action and appellant is no longer in possession of the property and
holds no meritorious claim to current actual possession of the property. However, the law
provides that even when the issue of possession is moot, issues independent of possession are
still reviewable on appeal. Cavasos v. San Antonio Housing Auth., No. 04-09-00659-CV, 2010
WL 2772450, at *2 (Tex. App.—San Antonio 2010, no pet.) (concluding appeal was not moot
when the judgment ordered appellant to pay unpaid rent). In this case, the judgment addresses
not only forcible detainer but other issues. Specifically, the judgment awards appellee $2,700.00
in unpaid rent and $1250.00 in attorney’s fees. Furthermore, appellant’s brief addresses issues
other than forcible detainer. Therefore, appellee’s motion to dismiss this appeal as moot is
DENIED.


                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court